


110 HRES 722 EH: 
U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 722
		In the House of Representatives, U.
		  S.,
		
			October 10, 2007
		
		RESOLUTION
		
	
	
		That the following named Members be,
			 and are hereby, elected to the following standing committees of the House of
			 Representatives:
			 Committee on Armed
			 Services:Mr. Lamborn.
			 Committee on Foreign Affairs:
			 Mr. Blunt, to rank after Mr. Chabot.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
